Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Most pertinent prior art including U.S. Patent Pub. No. 2016/0262740 to May et al. and U.S. Patent Pub. No. 2014/0142699 to Beger et al. teach a vertebral spacer having a columnar main-body portion configured to be disposed between cut end portions of a cut vertebral arch and attached to the respective cut end portions by screws, a main body portion that is provided with two accommodating holes formed inside the main body portion at positions that are spaced in a longitudinal direction of the main-body portion and individually accommodates head portions of the screws. The individual accommodating holes are provided with openings through which the head portions are inserted into the accommodating holes from outside the main-body portion, and the openings have diameters that are greater than diameters of shaft portions of the screws, that are smaller than diameters of the head portions, and that are increased to a size that is greater than the diameters of the head portions, but fail to teach or disclose wherein the main body portion has a groove provided at a side surface, formed in the longitudinal direction over the entire length of the main body portion, and passing through the two accommodating holes to divide the two holes in a direction that intersects the longitudinal direction, the groove is widened in the direction that intersects the longitudinal direction, as well as wherein the main body portion has substantially columnar introducing holes at the accommodating hole and the other end provided in an outer surface of the main body portion, the introducing hole has an inner diameter that gradually increases toward the other end from the one end.


Election/Restrictions
Claim 1 is allowable. The restriction requirement between species, as set forth in the Office action mailed on July 8, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 5, directed to a non-elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. Claim 5 is allowed.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claim 10 directed to an invention non-elected without traverse.  Accordingly, claim 10 has been cancelled.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775